
	

114 HR 5499 IH: Agency Accountability Act of 2016
U.S. House of Representatives
2016-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5499
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2016
			Mr. Palmer (for himself, Mr. Babin, Mr. Barr, Mr. Benishek, Mr. Bishop of Michigan, Mr. Bishop of Utah, Mr. Brooks of Alabama, Mr. Buck, Mr. Byrne, Mr. Chabot, Ms. Foxx, Mr. Gohmert, Mr. Grothman, Mr. Jody B. Hice of Georgia, Mr. Hudson, Mr. Jordan, Mr. LaMalfa, Mr. Loudermilk, Mr. Moolenaar, Mr. Sanford, Mr. Scalise, Mr. Austin Scott of Georgia, Mr. Sessions, Mr. Smith of Missouri, Mr. Thompson of Pennsylvania, Mr. Weber of Texas, Mr. Westerman, Mr. Walker, Mr. Meadows, Mrs. Ellmers of North Carolina, Mr. Williams, Mr. Brady of Texas, Mr. Smith of Texas, Mr. Hensarling, Mr. Sensenbrenner, Mrs. McMorris Rodgers, Mr. DesJarlais, Mr. Poe of Texas, Mr. Cole, Mrs. Love, Mr. Flores, Mr. Chaffetz, Mr. Roskam, Mr. Bridenstine, Mr. Duncan of South Carolina, Mr. Stutzman, Mr. Perry, Mr. Huelskamp, Mr. Griffith, Mr. DeSantis, Mr. Gosar, Mr. Kelly of Mississippi, Mr. Yoho, Mr. Ratcliffe, Mr. Allen, Mr. Mulvaney, Mr. Garrett, Mr. Labrador, Mr. Schweikert, Mr. Blum, Mr. Mooney of West Virginia, Mr. McClintock, Mr. Nunes, Mr. Webster of Florida, Mr. Mullin, and Mr. Messer) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on the Judiciary, the Budget, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To require the appropriation of funds to use a fee, fine, penalty, or proceeds from a settlement
			 received by a Federal agency, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Agency Accountability Act of 2016. 2.Appropriation of funds required (a)In generalNotwithstanding any other provision of law, an agency that receives a fee, fine, penalty, or proceeds from a settlement shall deposit such amount in the general fund of the Treasury.
			(b)Use of amounts
 (1)Subject to appropriationConsistent with paragraph (2), any amounts deposited pursuant to subsection (a) shall only be available to the extent, and in such amounts, as are provided in advance in appropriation Acts.
 (2)Obligation limitation; deficit reductionOf the amounts so deposited during the fiscal year in which this section is enacted, such amounts— (A)may not be available for obligation during such fiscal year; and
 (B)shall be used for purposes of deficit reduction. (c)USPTO Report to Congress requiredNot later than March 1 of each year, the Under Secretary of Commerce for Intellectual Property and Director of the United States Patent and Trademark Office shall submit to Congress a report that describes any fee, fine, penalty, or proceeds from a settlement collected by the United States Patent and Trademark Office for the previous fiscal year.
 (d)Agency definedThe term agency has the meaning given that term in section 551 of title 5, United States Code, but does not include the United States Postal Service or the United States Patent and Trademark Office.
			3.Offsetting collections and receipts as revenue
 (a)In generalThe Congressional Budget Act of 1974 (2 U.S.C. 621 et seq.) is amended— (1)in section 3(2)(A)(iv), by inserting except as provided in section 316, before offsetting receipts; and
 (2)by adding after section 315 the following:  316.Treatment of offsetting collections and receiptsNotwithstanding any other provision of law, offsetting receipts and collections shall be treated as revenue for purposes of carrying out this or any other Act. The preceding sentence shall not apply to the United States Postal Service or the United States Patent and Trademark Office..
 (b)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 315 the following:
				
					
						316. Treatment of offsetting collections and receipts..
 (c)ApplicationThe amendments made by this section shall apply during budget years (as that term is defined in section 250(c)(12) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900(c)(12))) beginning in 2018.
			
